The defendant was indicted for murder in the first degree, tried, convicted of manslaughter in the first degree, and he appeals.
The testimony tended to show that the defendant, his wife, and Mrs. Sarah Jane Horton, defendant's wife's mother, were living in the country, and that the defendant had had some trouble with a brother of his wife, and that shortly before the homicide the defendant's wife went to Bessemer and returned with her son, the deceased, who was a Bessemer policeman, and the fatal difficulty took place immediately upon her return with said son, and because of the trouble that existed between defendant and his wife's brother.
The exception reserved on account of the action of the trial court in overruling defendant's motion to quash the venire is without merit. Rikard v. State, 209 Ala. 480, 96 So. 412.
The defendant was indicted for the murder of "Grover Horton." If, as a matter of fact, the name of the man actually killed was some other than that, the variance would be material. The state's witness Mrs. Annie Mae Cashman having testified that the deceased was her son, we think the trial court was in error in refusing to allow the defendant to ask her, on cross-examination, if she was ever married to a man by the name of Horton. Wide latitude should be allowed on cross-examination, and while ordinarily it is true that the discretion reposed in the trial court as to the limits of same will not be revised, yet the situation presented here leads us to the conclusion that this discretion was unintentionally, no doubt, but nevertheless injuriously, abused in the particular complained of.
Likewise, we think the defendant should have been permitted to ask the witness Mrs. Annie Mae Cashman whether she told Grover Horton about some warrants being out for her brother. The evidence *Page 600 
showed that the trouble between deceased and defendant arose over the request or demand by the deceased that the defendant withdraw certain warrants the defendant was supposed to have had issued for deceased's uncle, the brother of the witness Annie Mae Cashman. The evidence as to the actual occurrence at the time of the killing was in conflict. The testimony of Annie Mae Cashman was very damaging to the defendant. There was evidence tending to show that she went to Bessemer and procured her son, the deceased, to return to her home, where the killing occurred, with her. As tending to show her interest, or bias, in the case, we think it was highly important to the defendant to be allowed to bring out on cross-examination all the details of her connection, or activities, with or in the whole circumstances, and the ruling of the court in sustaining the solicitor's objection to the question here under discussion was, in our opinion, prejudicial error.
Counsel for defendant in arguing the case to the jury used this expression: "Why did he (referring to deceased) have that belt full of cartridges down there?" Objection and motion to exclude, by the solicitor, were sustained. The argument in question transcended none of the rules, and its exclusion was error. Cross v. State, 68 Ala. 476.
We have examined the other exceptions reserved, but in none of them do we find merit.
For the errors pointed out, let the judgment be reversed.
Reversed and remanded.